Exhibit 10.1

 

RESTORATION HARDWARE, INC.
NOTICE OF GRANT OF STOCK OPTION

 

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of Common Stock of Restoration Hardware, Inc. (the “Corporation”):

 

Optionee:

 

Stephen J. Gordon

 

 

 

Grant Date:

 

May 24, 2004

 

 

 

Vesting Commencement Date:

 

May 24, 2004

 

 

 

Exercise Price:

 

$7.00

 

 

 

Number of Option Shares:

 

107,145

 

 

 

Expiration Date:

 

May 23, 2014

 

 

 

Type of Option:

 

Non-Statutory Option

 

Exercise Schedule:  The Option shall become exercisable for one-third (1/3) of
the Option Shares upon Optionee’s completion of each of the three (3) years of
Service measured from and after the Vesting Commencement Date, with the first
such installment to become exercisable on the first anniversary of the Vesting
Commencement Date.  In no event shall the Option become exercisable for any
additional Option Shares after Optionee’s cessation of Service.

 

Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the Restoration Hardware, Inc. 1998 Stock Incentive
Plan Amended and Restated on October 9, 2002 (the “Plan”).  Optionee further
agrees to be bound by the terms of the Plan and the terms of the Option as set
forth in the Stock Option Agreement attached hereto as Exhibit A.  A copy of the
Plan is available upon request made to the Secretary of the Corporation at the
Corporation’s principal offices.

 

No Employment or Service Contract.  Nothing in this notice or in the attached
Stock Option Agreement or in the Plan shall confer upon Optionee any right to
continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining Optionee) or of Optionee, which rights are
hereby expressly reserved by each, to terminate Optionee’s Service at any time
for any reason, with or without cause.

 

--------------------------------------------------------------------------------


 

Definitions.  All capitalized terms in this notice shall have the meaning
assigned to them in this notice or in the attached Stock Option Agreement.

 

DATED: May 24, 2004

 

 

 

RESTORATION HARDWARE, INC.

 

 

 

By:

/s/ Gary Friedman

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

/s/ S. J. Gordon

 

 

 

Optionee

 

 

 

Address:

 

 

 

 

 

 

ATTACHMENTS

Exhibit A - Stock Option Agreement

 

--------------------------------------------------------------------------------


 

RESTORATION HARDWARE, INC.
STOCK OPTION AGREEMENT

 

RECITALS

 


A.           THE BOARD HAS ADOPTED THE PLAN FOR THE PURPOSE OF RETAINING THE
SERVICES OF SELECTED EMPLOYEES, NON-EMPLOYEE MEMBERS OF THE BOARD OR OF THE
BOARD OF DIRECTORS OF ANY PARENT OR SUBSIDIARY AND CONSULTANTS AND OTHER
INDEPENDENT ADVISORS WHO PROVIDE SERVICES TO THE CORPORATION (OR ANY PARENT OR
SUBSIDIARY).


 


B.             OPTIONEE IS TO RENDER VALUABLE SERVICES TO THE CORPORATION (OR A
PARENT OR SUBSIDIARY), AND THIS AGREEMENT IS EXECUTED PURSUANT TO, AND IS
INTENDED TO CARRY OUT THE PURPOSES OF, THE PLAN IN CONNECTION WITH THE
CORPORATION’S GRANT OF AN OPTION TO OPTIONEE.


 


C.             ALL CAPITALIZED TERMS IN THIS AGREEMENT SHALL HAVE THE MEANING
ASSIGNED TO THEM IN THE ATTACHED APPENDIX.


 

NOW, THEREFORE, it is hereby agreed as follows:

 


1.               GRANT OF OPTION.  THE CORPORATION HEREBY GRANTS TO OPTIONEE, AS
OF THE GRANT DATE, AN OPTION TO PURCHASE UP TO THE NUMBER OF OPTION SHARES
SPECIFIED IN THE GRANT NOTICE.  THE OPTION SHARES SHALL BE PURCHASABLE FROM TIME
TO TIME DURING THE OPTION TERM SPECIFIED IN PARAGRAPH 2 BELOW AT THE EXERCISE
PRICE.


 


2.               OPTION TERM.  THIS OPTION SHALL HAVE A MAXIMUM TERM OF TEN (10)
YEARS MEASURED FROM THE GRANT DATE AND SHALL ACCORDINGLY EXPIRE AT THE CLOSE OF
BUSINESS ON THE EXPIRATION DATE, UNLESS SOONER TERMINATED IN ACCORDANCE WITH
PARAGRAPH 5 OR 6 BELOW.


 


3.               LIMITED TRANSFERABILITY.  THIS OPTION SHALL BE NEITHER
TRANSFERABLE NOR ASSIGNABLE BY OPTIONEE OTHER THAN BY WILL OR BY THE LAWS OF
DESCENT AND DISTRIBUTION FOLLOWING OPTIONEE’S DEATH AND MAY BE EXERCISED, DURING
OPTIONEE’S LIFETIME, ONLY BY OPTIONEE.  HOWEVER, IF THIS OPTION IS DESIGNATED A
NON-STATUTORY OPTION IN THE GRANT NOTICE, THEN THIS OPTION MAY, IN CONNECTION
WITH THE OPTIONEE’S ESTATE PLAN, BE ASSIGNED IN WHOLE OR IN PART DURING
OPTIONEE’S LIFETIME TO ONE OR MORE MEMBERS OF THE OPTIONEE’S IMMEDIATE FAMILY OR
TO A TRUST ESTABLISHED FOR THE EXCLUSIVE BENEFIT OF THE OPTIONEE AND/OR ONE OR
MORE SUCH FAMILY MEMBERS.  THE ASSIGNED PORTION SHALL BE EXERCISABLE ONLY BY THE
PERSON OR PERSONS WHO ACQUIRE A PROPRIETARY INTEREST IN THE OPTION PURSUANT TO
SUCH ASSIGNMENT.  THE TERMS APPLICABLE TO THE ASSIGNED PORTION SHALL BE THE SAME
AS THOSE IN EFFECT FOR THIS OPTION IMMEDIATELY PRIOR TO SUCH ASSIGNMENT.


 


4.               DATE OF EXERCISE.  THIS OPTION SHALL BECOME EXERCISABLE FOR THE
OPTION SHARES IN ONE OR MORE INSTALLMENTS AS SPECIFIED IN THE GRANT NOTICE.  AS
THE OPTION BECOMES EXERCISABLE FOR SUCH INSTALLMENTS, THOSE INSTALLMENTS SHALL
ACCUMULATE AND THE OPTION SHALL REMAIN EXERCISABLE FOR THE ACCUMULATED
INSTALLMENTS UNTIL THE EXPIRATION DATE OR SOONER TERMINATION OF THE OPTION TERM
UNDER PARAGRAPH 5 OR 6 BELOW.


 

--------------------------------------------------------------------------------


 


5.               CESSATION OF SERVICE.  THE OPTION TERM SPECIFIED IN PARAGRAPH 2
ABOVE SHALL TERMINATE (AND THIS OPTION SHALL CEASE TO BE OUTSTANDING) PRIOR TO
THE EXPIRATION DATE SHOULD ANY OF THE FOLLOWING PROVISIONS BECOME APPLICABLE:


 


(A)  SHOULD OPTIONEE CEASE TO REMAIN IN SERVICE FOR ANY REASON (OTHER THAN
DEATH, PERMANENT DISABILITY OR CAUSE) WHILE THIS OPTION IS OUTSTANDING, THEN THE
PERIOD FOR EXERCISING THIS OPTION SHALL BE REDUCED TO A THREE (3)-MONTH PERIOD
COMMENCING WITH THE DATE OF SUCH CESSATION OF SERVICE, BUT IN NO EVENT SHALL
THIS OPTION BE EXERCISABLE AT ANY TIME AFTER THE EXPIRATION DATE.


 


(B)  SHOULD OPTIONEE DIE WHILE HOLDING THIS OPTION, THEN THE PERSONAL
REPRESENTATIVE OF OPTIONEE’S ESTATE OR THE PERSON OR PERSONS TO WHOM THE OPTION
IS TRANSFERRED PURSUANT TO OPTIONEE’S WILL OR IN ACCORDANCE WITH THE LAWS OF
INHERITANCE SHALL HAVE THE RIGHT TO EXERCISE THIS OPTION.  SUCH RIGHT SHALL
LAPSE, AND THIS OPTION SHALL CEASE TO BE OUTSTANDING, UPON THE EARLIER OF
(I) THE EXPIRATION OF THE TWELVE (12)-MONTH PERIOD MEASURED FROM THE DATE OF
OPTIONEE’S DEATH OR (II) THE EXPIRATION DATE.


 


(C)  SHOULD OPTIONEE CEASE SERVICE BY REASON OF PERMANENT DISABILITY WHILE THIS
OPTION IS OUTSTANDING, THEN THE PERIOD FOR EXERCISING THIS OPTION SHALL BE
REDUCED TO A TWELVE (12)-MONTH PERIOD COMMENCING WITH THE DATE OF SUCH CESSATION
OF SERVICE, BUT IN NO EVENT SHALL THIS OPTION BE EXERCISABLE AT ANY TIME AFTER
THE EXPIRATION DATE.


 


(D)  DURING THE LIMITED PERIOD OF POST-SERVICE EXERCISABILITY, THIS OPTION MAY
NOT BE EXERCISED IN THE AGGREGATE FOR MORE THAN THE NUMBER OF VESTED OPTION
SHARES FOR WHICH THE OPTION IS EXERCISABLE AT THE TIME OF OPTIONEE’S CESSATION
OF SERVICE.  UPON THE EXPIRATION OF SUCH LIMITED EXERCISE PERIOD OR (IF EARLIER)
UPON THE EXPIRATION DATE, THIS OPTION SHALL TERMINATE AND CEASE TO BE
OUTSTANDING FOR ANY OTHERWISE EXERCISABLE OPTION SHARES FOR WHICH THE OPTION HAS
NOT BEEN EXERCISED.  HOWEVER, THIS OPTION SHALL, IMMEDIATELY UPON OPTIONEE’S
CESSATION OF SERVICE FOR ANY REASON, TERMINATE AND CEASE TO BE OUTSTANDING WITH
RESPECT TO ANY OPTION SHARES FOR WHICH THIS OPTION IS NOT OTHERWISE AT THAT TIME
EXERCISABLE.


 


(E)  SHOULD OPTIONEE’S SERVICE BE TERMINATED FOR CAUSE, THEN THIS OPTION SHALL
TERMINATE IMMEDIATELY AND CEASE TO REMAIN OUTSTANDING.


 


6.               SPECIAL ACCELERATION OF OPTION.


 


(A)  THIS OPTION TO THE EXTENT OUTSTANDING AT THE TIME OF A CHANGE IN CONTROL
TRANSACTION BUT NOT OTHERWISE FULLY EXERCISABLE, SHALL AUTOMATICALLY ACCELERATE
SO THAT THIS OPTION SHALL, IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF SUCH
CHANGE IN CONTROL, BECOME EXERCISABLE FOR ALL OF THE OPTION SHARES AT THE TIME
SUBJECT TO THIS OPTION AND MAY BE EXERCISED FOR ANY OR ALL OF THOSE OPTION
SHARES AS FULLY VESTED SHARES OF COMMON STOCK.  HOWEVER, THIS OPTION SHALL NOT
BECOME EXERCISABLE ON SUCH AN ACCELERATED BASIS IF AND TO THE EXTENT:  (I) THIS
OPTION IS, IN CONNECTION WITH THE CHANGE IN CONTROL, TO BE ASSUMED BY THE
SUCCESSOR CORPORATION (OR PARENT THEREOF) OR OTHERWISE CONTINUED IN FULL


 

2

--------------------------------------------------------------------------------


 

force and effect pursuant to the terms of the Change in Control transaction; or
(ii) this option is to be replaced with a cash incentive program of the
successor corporation which preserves the spread existing at the time of the
Change in Control on the Option Shares for which this option is not otherwise at
that time exercisable (the excess of the Fair Market Value of those Option
Shares over the aggregate Exercise Price payable for such shares) and provides
for subsequent payout in accordance with the same option exercise/vesting
schedule set forth in the Grant Notice.


 


(B)  IMMEDIATELY FOLLOWING THE CHANGE IN CONTROL, THIS OPTION SHALL TERMINATE
AND CEASE TO BE OUTSTANDING, EXCEPT TO THE EXTENT ASSUMED BY THE SUCCESSOR
CORPORATION (OR PARENT THEREOF) OR OTHERWISE CONTINUED IN FULL FORCE AND EFFECT
PURSUANT TO THE TERMS OF THE CHANGE IN CONTROL TRANSACTION.


 


(C)  IF THIS OPTION IS ASSUMED IN CONNECTION WITH A CHANGE IN CONTROL (OR
OTHERWISE CONTINUED IN FULL FORCE AND EFFECT), THEN THIS OPTION SHALL BE
APPROPRIATELY ADJUSTED, IMMEDIATELY AFTER SUCH CHANGE IN CONTROL, TO APPLY TO
THE NUMBER AND CLASS OF SECURITIES OR OTHER PROPERTY WHICH WOULD HAVE BEEN
ISSUABLE TO OPTIONEE IN CONSUMMATION OF SUCH CHANGE IN CONTROL HAD THE OPTION
BEEN EXERCISED IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL, AND APPROPRIATE
ADJUSTMENTS SHALL ALSO BE MADE TO THE EXERCISE PRICE, PROVIDED THE AGGREGATE
EXERCISE PRICE SHALL REMAIN THE SAME.

 

(d)  Termination of Service Not for Cause or Termination for Good Reason.  In
the event the Optionee’s Service is terminated (i) by the Corporation Not for
Cause or (ii) by the Optionee for Good Reason, this option automatically shall
become vested and exercisable immediately prior to such termination of Service
for all of the Option Shares at the time represented by this option.  The
Optionee’s termination shall be for “Good Reason” if the Optionee provides
written notice to the Chief Executive Officer of the Corporation and the Board
of the Good Reason within thirty (30) days of the event constituting Good Reason
and provides the Corporation with a period of twenty (20) days to cure the event
constituting Good Reason and the Corporation fails to cure the Good Reason
within that period.  For purposes of this Agreement, “Good Reason” shall mean
either (x) a material reduction in the Optionee’s base salary, or (y) a
relocation of the Optionee’s place of employment by more than fifty (50) miles,
provided and only if such change, reduction or relocation is effected by the
Corporation without the Optionee’s consent.  Notwithstanding the foregoing, in
order to avoid the payment of excise tax imposed by Section 4999 of the Code,
the Corporation may, in accordance with Section 3(b) of the Employment Agreement
entered into between the Optionee and Corporation, dated as of May 24, 2004,
reduce the payments or benefits to the Optionee (within the meaning of Section
280G(b)(2) of the Code).  Such reduction may apply to cash payments, vesting
acceleration pursuant to this Section 6(d) and other benefits received by the
Optionee which could result in the acceleration of vesting of only a portion or
none of then unvested Option Shares.

 


(E)  THIS AGREEMENT SHALL NOT IN ANY WAY AFFECT THE RIGHT OF THE CORPORATION TO
ADJUST, RECLASSIFY, REORGANIZE OR OTHERWISE CHANGE ITS CAPITAL OR BUSINESS

 

3

--------------------------------------------------------------------------------


 

structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.


 


7.               ADJUSTMENT IN OPTION SHARES.


 

Should any change be made to Common Stock by reason of any stock split, stock
dividend, recapitalization, combination of shares, exchange of shares or other
change affecting the outstanding Common Stock as a class without the
Corporation’s receipt of consideration, appropriate adjustments shall be made to
(i) the total number and/or class of securities subject to this option and
(ii) the Exercise Price in order to reflect such change and thereby preclude a
dilution or enlargement of benefits hereunder.

 


8.               STOCKHOLDER RIGHTS.  THE HOLDER OF THIS OPTION SHALL NOT HAVE
ANY STOCKHOLDER RIGHTS WITH RESPECT TO THE OPTION SHARES UNTIL SUCH PERSON SHALL
HAVE EXERCISED THE OPTION, PAID THE EXERCISE PRICE AND BECOME A HOLDER OF RECORD
OF THE PURCHASED SHARES.


 


9.               MANNER OF EXERCISING OPTION.


 


(A)  IN ORDER TO EXERCISE THIS OPTION WITH RESPECT TO ALL OR ANY PART OF THE
OPTION SHARES FOR WHICH THIS OPTION IS AT THE TIME EXERCISABLE, OPTIONEE (OR ANY
OTHER PERSON OR PERSONS EXERCISING THE OPTION) MUST TAKE THE FOLLOWING ACTIONS:


 

(I)                                     EXECUTE AND DELIVER TO THE CORPORATION A
NOTICE OF EXERCISE FOR THE OPTION SHARES FOR WHICH THE OPTION IS EXERCISED;

 

(II)                                  PAY THE AGGREGATE EXERCISE PRICE FOR THE
PURCHASED SHARES IN ONE OR MORE OF THE FOLLOWING FORMS, SUBJECT TO APPLICABLE
LAWS:

 

(A) CASH OR CHECK MADE PAYABLE TO THE CORPORATION; OR

 

(B) SHARES OF COMMON STOCK HELD BY OPTIONEE (OR ANY OTHER PERSON OR PERSONS
EXERCISING THE OPTION) FOR THE REQUISITE PERIOD NECESSARY TO AVOID A CHARGE TO
THE CORPORATION’S EARNINGS FOR FINANCIAL REPORTING PURPOSES AND VALUED AT THEIR
FAIR MARKET VALUE ON THE EXERCISE DATE; OR

 

(C) THROUGH A SPECIAL SALE AND REMITTANCE PROCEDURE PURSUANT TO WHICH OPTIONEE
(OR ANY OTHER PERSON OR PERSONS EXERCISING THE OPTION) SHALL CONCURRENTLY
PROVIDE IRREVOCABLE INSTRUCTIONS (I) TO A CORPORATION-DESIGNATED BROKERAGE FIRM
TO EFFECT THE IMMEDIATE SALE OF THE PURCHASED SHARES AND REMIT TO THE
CORPORATION, OUT OF THE SALE PROCEEDS AVAILABLE ON THE SETTLEMENT DATE,
SUFFICIENT FUNDS TO COVER THE AGGREGATE EXERCISE PRICE PAYABLE FOR THE PURCHASED
SHARES PLUS ALL APPLICABLE FEDERAL, STATE AND LOCAL INCOME AND EMPLOYMENT TAXES
REQUIRED TO BE WITHHELD BY THE CORPORATION BY REASON OF SUCH EXERCISE AND
(II) TO THE CORPORATION TO DELIVER THE CERTIFICATES FOR THE PURCHASED SHARES
DIRECTLY TO SUCH BROKERAGE FIRM IN ORDER TO COMPLETE THE SALE.

 

4

--------------------------------------------------------------------------------


 

Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise delivered to the Corporation in connection with the option
exercise;

 

(III)                               FURNISH TO THE CORPORATION APPROPRIATE
DOCUMENTATION THAT THE PERSON OR PERSONS EXERCISING THE OPTION (IF OTHER THAN
OPTIONEE) HAVE THE RIGHT TO EXERCISE THIS OPTION; AND

 

(IV)                              MAKE APPROPRIATE ARRANGEMENTS WITH THE
CORPORATION (OR PARENT OR SUBSIDIARY EMPLOYING OR RETAINING OPTIONEE) FOR THE
SATISFACTION OF ALL FEDERAL, STATE AND LOCAL INCOME AND EMPLOYMENT TAX
WITHHOLDING REQUIREMENTS APPLICABLE TO THE OPTION EXERCISE.

 


(B)  AS SOON AS PRACTICAL AFTER THE EXERCISE DATE, THE CORPORATION SHALL ISSUE
TO OR ON BEHALF OF OPTIONEE (OR ANY OTHER PERSON OR PERSONS EXERCISING THIS
OPTION) A CERTIFICATE FOR THE PURCHASED OPTION SHARES, WITH THE APPROPRIATE
LEGENDS, IF ANY, AFFIXED THERETO.


 


(C)  IN NO EVENT MAY THIS OPTION BE EXERCISED FOR ANY FRACTIONAL SHARES OF
COMMON STOCK.


 


10.         COMPLIANCE WITH LAWS AND REGULATIONS.


 


(A)  THE EXERCISE OF THIS OPTION AND THE ISSUANCE OF THE OPTION SHARES UPON SUCH
EXERCISE SHALL BE SUBJECT TO COMPLIANCE BY THE CORPORATION AND OPTIONEE WITH ALL
APPLICABLE REQUIREMENTS OF LAW RELATING THERETO AND WITH ALL APPLICABLE
REGULATIONS OF ANY STOCK EXCHANGE (OR THE NASDAQ NATIONAL MARKET, IF APPLICABLE)
ON WHICH COMMON STOCK MAY BE LISTED FOR TRADING AT THE TIME OF SUCH EXERCISE AND
ISSUANCE.


 


(B)  THE INABILITY OF THE CORPORATION TO OBTAIN APPROVAL FROM ANY REGULATORY
BODY HAVING AUTHORITY DEEMED BY THE CORPORATION TO BE NECESSARY TO THE LAWFUL
ISSUANCE AND SALE OF ANY COMMON STOCK PURSUANT TO THIS OPTION SHALL RELIEVE THE
CORPORATION OF ANY LIABILITY WITH RESPECT TO THE NON-ISSUANCE OR SALE OF COMMON
STOCK AS TO WHICH SUCH APPROVAL SHALL NOT HAVE BEEN OBTAINED.  THE CORPORATION,
HOWEVER, SHALL USE ITS BEST EFFORTS TO OBTAIN ALL SUCH APPROVALS.


 


11.         SUCCESSORS AND ASSIGNS.  EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN
PARAGRAPHS 3 AND 6 ABOVE, THE PROVISIONS OF THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF, AND BE BINDING UPON, THE CORPORATION AND ITS SUCCESSORS AND ASSIGNS
AND OPTIONEE, OPTIONEE’S ASSIGNS AND THE LEGAL REPRESENTATIVES, HEIRS AND
LEGATEES OF OPTIONEE’S ESTATE.


 


12.         NOTICES.  ANY NOTICE REQUIRED TO BE GIVEN OR DELIVERED TO THE
CORPORATION UNDER THE TERMS OF THIS AGREEMENT SHALL BE IN WRITING AND ADDRESSED
TO THE CORPORATION AT ITS PRINCIPAL CORPORATE OFFICES.  ANY NOTICE REQUIRED TO
BE GIVEN OR DELIVERED TO OPTIONEE SHALL BE IN WRITING AND ADDRESSED TO OPTIONEE
AT THE ADDRESS INDICATED BELOW OPTIONEE’S SIGNATURE LINE ON THE GRANT NOTICE. 
ALL NOTICES SHALL BE


 

5

--------------------------------------------------------------------------------


 

deemed effective upon personal delivery or upon deposit in the U.S. mail,
postage prepaid and properly addressed to the party to be notified.


 


13.         CONSTRUCTION.  THIS AGREEMENT AND THE OPTION EVIDENCED HEREBY ARE
MADE AND GRANTED PURSUANT TO THE PLAN AND ARE IN ALL RESPECTS LIMITED BY AND
SUBJECT TO THE TERMS OF THE PLAN.  ALL DECISIONS OF THE PLAN ADMINISTRATOR WITH
RESPECT TO ANY QUESTION OR ISSUE ARISING UNDER THE PLAN OR THIS AGREEMENT SHALL
BE CONCLUSIVE AND BINDING ON ALL PERSONS HAVING AN INTEREST IN THIS OPTION.  FOR
PURPOSES OF THIS AGREEMENT, WHENEVER THE CONTEXT REQUIRES, THE SINGULAR NUMBER
SHALL INCLUDE THE PLURAL, AND VICE VERSA.


 


14.         GOVERNING LAW.  THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF
THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA WITHOUT
RESORT TO THAT STATE’S CONFLICT-OF-LAWS RULES.


 


15.         EXCESS SHARES.  IF THE OPTION SHARES COVERED BY THIS AGREEMENT
EXCEED, AS OF THE GRANT DATE, THE NUMBER OF SHARES OF COMMON STOCK WHICH MAY
WITHOUT STOCKHOLDER APPROVAL BE ISSUED UNDER THE PLAN, THEN THIS OPTION SHALL BE
VOID WITH RESPECT TO THOSE EXCESS SHARES, UNLESS STOCKHOLDER APPROVAL OF AN
AMENDMENT SUFFICIENTLY INCREASING THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE
UNDER THE PLAN IS OBTAINED IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN.


 

END OF AGREEMENT

 

6

--------------------------------------------------------------------------------


 

EXHIBIT I
NOTICE OF EXERCISE

 

I hereby notify Restoration Hardware, Inc. (the “Corporation”) that I elect to
purchase                          shares of the Corporation’s common stock (the
“Purchased Shares”) at the option exercise price of $                       per
share (the “Exercise Price”) pursuant to that certain option (the “Option”)
granted to me on                           , 2004 under the Corporation’s 1998
Stock Incentive Plan Amended and Restated on October 9, 2002.

 

Concurrently with the delivery of this Exercise Notice to the Corporation, I
shall hereby pay to the Corporation the Exercise Price for the Purchased Shares
in accordance with the provisions of my agreement with the Corporation (or other
documents) evidencing the Option and shall deliver whatever additional documents
may be required by such agreement as a condition for exercise.  Alternatively, I
may utilize the special broker-dealer sale and remittance procedure specified in
my agreement to effect payment of the Exercise Price.

 

                                          , 20    

Date

 

 

 

 

Optionee

 

 

 

Address:

 

 

 

 

 

Print name in exact manner
it is to appear on the
stock certificate:

 

 

 

Address to which certificate
is to be sent, if different
from address above:

 

 

 

Social Security Number:

 

Employee Number:

 

 

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Agreement:

 

A.                                   Agreement shall mean this Stock Option
Agreement.

 

B.                                     Applicable Laws shall mean the legal
requirements relating to the administration of stock option plans, if any, under
applicable provisions of federal securities laws, state corporate and securities
laws, the Code, the rules of any applicable stock exchange or national market
system, and the rules of any foreign jurisdiction applicable to the granting of
stock options and the issuance of shares of Common Stock to residents therein.

 

C.                                     Board shall mean the Corporation’s Board
of Directors.

 

D.                                    Cause shall mean that the Optionee has
been convicted of a felony involving fraud or dishonesty, or the termination is
evidenced by a resolution adopted in good faith by a majority of the Board to
the effect that the Optionee (i) intentionally and continually failed
substantially to perform his reasonably assigned duties with the Corporation,
which failure continued for a period of at least thirty (30) days after a
written notice of demand for substantial performance has been delivered to the
Optionee specifying the manner in which the Optionee has failed substantially to
perform, or (ii) intentionally engaged in conduct which is demonstrably and
materially injurious to the Corporation; provided, that no termination of the
Optionee’s employment shall be for Cause as set forth in clause (ii) above until
there shall have been delivered to the Optionee a copy of a written notice
setting forth the conduct set forth in clause (ii) and specifying the
particulars thereof in detail.  No act, nor failure to act, shall be considered
“intentional” unless the Optionee has acted, or failed to act, with a lack of
good faith and with a lack of reasonable belief that the Optionee’s action or
failure to act was in the best interest of the Corporation.

 

E.                                      Change in Control shall mean a change in
ownership or control of the Corporation effected through any of the following
transactions:

 

(i)                                     A merger or consolidation in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities are transferred to a person or
persons different from the persons holding those securities immediately prior to
such transaction; or

 

(ii)                                  The sale, transfer or other disposition of
all or substantially all of the Corporation’s assets in complete liquidation or
dissolution of the Corporation; or

 

(iii)                               The acquisition, directly or indirectly, by
any person or related group of persons (other than the Corporation or a person
that directly or indirectly controls, is controlled by, or is under common
control with, the Corporation) of beneficial ownership (within the meaning of
Rule 13d-3 of the 1934 Act) of securities possessing

 

A-1

--------------------------------------------------------------------------------


 

more than fifty percent (50%) of the total combined voting power of the
Corporation’s outstanding securities pursuant to a tender or exchange offer made
directly to the Corporation’s stockholders; or

 

(iv)                              A change in the composition of the Board over
a period of thirty-six (36) consecutive months or less such that a majority of
the Board members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time the Board approved such election or nomination.

 

F.                                      Code shall mean the Internal Revenue
Code of 1986, as amended.

 

G.                                     Common Stock shall mean shares of the
Corporation’s common stock.

 

H.                                    Corporation shall mean Restoration
Hardware, Inc., a Delaware corporation.

 

I.                                         Employee shall mean an individual who
is in the employ of the Corporation (or any Parent or Subsidiary), subject to
the control and direction of the employer entity as to both the work to be
performed and the manner and method of performance.

 

J.                                        Exercise Date shall mean the date on
which the option shall have been exercised in accordance with Paragraph 9 of the
Agreement.

 

K.                                    Exercise Price shall mean the exercise
price per Option Share as specified in the Grant Notice.

 

L.                                      Expiration Date shall mean the date on
which the option expires as specified in the Grant Notice.

 

M.                                 Fair Market Value per share of Common Stock
on any relevant date shall be determined in accordance with the following
provisions:

 

(i)                                     If Common Stock is at the time traded on
the Nasdaq National Market, then the Fair Market Value shall be deemed equal to
the closing selling price per share of Common Stock on the date in question, as
the price is reported by the National Association of Securities Dealers on the
Nasdaq National Market.  If there is no closing selling price for Common Stock
on the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which a closing selling price is reported;
or

 

A-2

--------------------------------------------------------------------------------


 

(ii)                                  If Common Stock is at the time listed on
any Stock Exchange, then the Fair Market Value shall be deemed equal to the
closing selling price per share of Common Stock on the date in question on the
Stock Exchange determined by the Plan Administrator to be the primary market for
Common Stock, as such price is officially quoted in the composite tape of
transactions on such exchange.  If there is no closing selling price for Common
Stock on the date in question, then the Fair Market Value shall be the closing
selling price on the last preceding date for which such quotation exists.

 

N.                                    Grant Date shall mean the date of grant of
the option as specified in the Grant Notice.

 

O.                                    Grant Notice shall mean the Notice of
Grant of Stock Option accompanying the Agreement, pursuant to which Optionee has
been informed of the basic terms of the option evidenced hereby.

 

P.                                      1934 Act shall mean the Securities
Exchange Act of 1934, as amended.

 

Q.                                    Non-Statutory Option shall mean an option
not intended to satisfy the requirements of Section 422 of the Code.

 

R.                                     Not for Cause shall mean termination of
the Optionee’s Service by the Corporation for reasons other than for Cause.

 

S.                                      Notice of Exercise shall mean the notice
of exercise in the form attached hereto as Exhibit I.

 

T.                                     Option Shares shall mean the number of
shares of Common Stock subject to the option as specified in the Grant Notice.

 

U.                                    Optionee shall mean the person to whom the
option is granted as specified in the Grant Notice.

 

V.                                     Parent shall mean any corporation (other
than the Corporation) in an unbroken chain of corporations ending with the
Corporation, provided each corporation in the unbroken chain (other than the
Corporation) owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

 

W.                                Permanent Disability shall mean the inability
of Optionee to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which is expected to result
in death or has lasted or can be expected to last for a continuous period of
twelve (12) months or more.

 

X.                                    Plan shall mean the Corporation’s 1998
Stock Incentive Plan Amended and Restated on October 9, 2002.

 

A-3

--------------------------------------------------------------------------------


 

Y.                                     Plan Administrator shall mean either the
Board or a committee of the Board acting in its capacity as administrator of the
Plan.

 

Z.                                     Service shall mean the Optionee’s
performance of services for the Corporation (or any Parent or Subsidiary) in the
capacity of an Employee, a non-employee member of the board of directors or a
consultant or independent advisor.

 

AA.                         Stock Exchange shall mean the American Stock
Exchange or the New York Stock Exchange.

 

BB.                             Subsidiary shall mean any corporation (other
than the Corporation) in an unbroken chain of corporations beginning with the
Corporation, provided each corporation (other than the last corporation) in the
unbroken chain owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

 

A-4

--------------------------------------------------------------------------------